Name: Regulation (EEC) No 3237/74 of the Council of 17 December 1974 on the conclusion of the agreement in the form of two exchanges of letters amending the agreement of 5 June 1970 between the European Economic Community and Spain on certain cheeses
 Type: Regulation
 Subject Matter: Europe;  information and information processing;  European construction;  processed agricultural produce
 Date Published: nan

 No L 346/6 24 . 12 . 74Official Journal of the European Communities REGULATION (EEC) No 3237/74 OF THE COUNCIL of 17 December 1974 on the conclusion of the Agreement in the form of two Exchanges of Letters amending the Agreement of 5 June 1970 between the European Economic Community and Spain on certain cheeses THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof ; Having regard to the Council Decision of 25 May 1970 authorizing the Commission in specific situa ­ tions to enter into negotiation or consultation with third countries which are Contracting Parties to the GATT ; Having regard to the recommendation from the Commission ; Whereas at the request of Spain the Commission held consultations with that country with a view to re-ex ­ amining the prices of certain cheeses covered by the Agreement of 5 June 1970 (') between the European Economic Community and Spain , as amended by the Agreement of 12 June 1 972 (2) ; whereas the Commis ­ sion has reached an Agreement with that country in the form of two Exchanges of Letters ; Whereas the provisions of that Agreement are accep ­ table , HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of two Exchanges of Letters amending the Agreement of 5 June 1970 between the European Economic Community and Spain on certain cheeses is hereby concluded on behalf of the European Economic Community. The text of the Agreement is annexed to this Regula ­ tion . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Exchanges of Letters referred to in Article 1 and to confer on him the powers required in order to bind the Community . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1974 . Fur the Council The President M. DURAFOUR (') OJ No L 245 , 11 . 11 . 1970 , p. 22 . ( 2 ) OJ No L 192 , 13 . 7 . 1973 , p. 2 .